DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/07/2021. The examiner acknowledges the amendments to claims 1, 6, 13, and 15. Claim 12 is cancelled.  Claims 1-11 and 13-15 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 09/07/2021, with respect to the USC 101 rejections of claims 1-11 and 13-15 have been fully considered and are persuasive.  The USC 101 rejections of claims 1-11 and 13-15 have been withdrawn. 
Applicant’s arguments, see pg 7-8, filed 09/07/2021, with respect to the rejection(s) of claim(s) 1-11 and 13-15 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140228985 A1 to Elliot, et al. (hereinafter Elliot, cited in a previous Office Action).

Claim Objections
Claim 6 objected to because of the following informalities:  Please clarify whether “a recommended training regimen” is the same recommended training regimen first mentioned in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160015972 A1 to Hyde, et al. (cited in previous Office Action, hereinafter Hyde) in view of US 20130253375 A1 to Dreifus (cited in previous Office Action) and US 20140228985 A1 to Elliot, et al. (hereinafter Elliot, cited in a previous Office Action).
Regarding claim 1, Hyde teaches a neuromuscular, physiological, biomechanical, or musculoskeletal activity monitoring system for a subject [abstract], the system comprising:
a wearable inertial measurement unit (100, 1004) comprising at least one accelerometer and/or at least one gyroscope (motion sensor 1010) [0051-0054, 0119-0121] (Fig 2B), the inertial measurement unit being configured to be worn by the subject [0051] (Fig 6); and
a controller (1506) in communication with an output component ([0133, 0164], controller (1506) can comprise several output components, such as a video display), the controller configured to:
receive and process information from the inertial measurement unit (1004) representative of one or more physical actions performed by the subject [0123];
generate an inertial data set for the one or more physical actions based on the received and processed information ([0131], a set of inertial values can be generated from (1004) and compared to reference values);
compare the generated inertial data set to reference data stored on computer readable memory (1302) in communication with the controller [0131] (Fig 12); and
cause the output component to provide feedback comprising predictive injury information ([0131-0133, 0164], risk for incurring a strain injury), the predictive injury information being based, at least in part, on the comparison between the generated data set and the reference data [0131].

remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject;
provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions; and
cause the output component to provide feedback comprising a recommended training regimen configured to reduce a risk of injury.
Dreifus teaches compare values of a generated inertial data set to threshold for a subject ([0027, 0030], in step (770) acquired force data collected while a subject performs a series of guided movements are constantly evaluated to determine if they are over a maximum deflection in order to filter out errors) (Fig 2);
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject ([0030], in step (770) values that are over a maximum deflection are identified as errors and filtered out using maximum deflection as a filtering criteria); and
provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions ([0016-0017, 0030, 0036], subject can be iteratively requested to re-perform a test in step (760) if an unacceptable anticipated quality measurement is determined in step (770) during data validation) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to compare values of the generated inertial data set to threshold for a subject;

provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions based on the teachings of Dreifus, because doing so would enable the device to process and determine if a computed decision that one or more tests does not correctly correlate to anticipated or expected value ranges and therefore should be repeated, as recognized by Dreifus [0017].
Elliot teaches providing a recommended training regimen configured to reduce a risk of injury [0039], the recommended training regimen based at least in part on a comparison between a generated data set and reference data (databases of motion profiles) [0039].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to cause the output component to provide feedback comprising a recommended training regimen configured to reduce a risk of injury the recommended training regimen based at least in part on a comparison between the generated data set and the reference data, because doing so would have the predictable result of offering a training program that will correct any observed movement pathologies, thereby reducing the subject's risk of suffering future injury, and may also improve the subject's overall athleticism, as recognized by Elliot [0039].

Regarding claim 2, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches the one or more actions comprise actions for one or more of a musculoskeletal assessment, a biomechanical assessment, a physiological assessment, a neuromuscular assessment, and a performance assessment [0131].

Regarding claim 3, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches the predictive injury information comprises an indication of whether the individual has an injury risk selected from the group consisting of a low risk of injury, a moderate risk of injury, or a high risk of injury ([0131-0133, 0164], at least low and high risks of incurring a strain injury in [0131]).

Regarding claim 4, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches the reference data comprises one or more reference inertial data sets for the one or more physical actions performed by the subject [0131].

Regarding claim 5, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches comparing the generated inertial data set to the reference data comprises determining a deviation between at least a portion of the generated inertial data set and the reference data, and wherein the predictive injury information is based on a magnitude of the deviation ([0124, 0128, 0131], device is configurable for detecting numerous deviations of a numerical magnitude, such as number of repetitions, speed, position, and/or temporal deviation of movement of a body portion).

Regarding claim 6, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, however Hyde does not teach the feedback further comprises a recommended training regimen comprising one or more of stretching, strength building actions, and aerobic or anaerobic exercises.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to have the feedback further comprises a recommended training regimen comprising one or more of stretching, strength building actions, and aerobic or anaerobic exercises, because doing so would have the predictable result of offering a training program that will correct any observed movement pathologies, thereby reducing the subject's risk of suffering future injury, and may also improve the subject's overall athleticism, as recognized by Elliot [0039].

Regarding claim 8, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches the inertial measurement unit comprises three orthogonally positioned accelerometers for measuring acceleration along the x, y, and z axes and three gyroscopes oriented along the x, y, and z axes respectively [0063] (Fig 2B).

Regarding claim 9, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches an input component in communication with the controller ([0132, 0164], controller (1506) can be in communication with several input components, such as a touch-based human interface), wherein the controller is configured to receive subject demographic information  about the subject entered via the input component (Examiner’s note: “receive subject demographic information  about the subject entered via the input component” is 

Regarding claim 10, Hyde in view of Dreifus and Elliot teach all the limitations of claim 9, and Hyde further teaches the feedback comprising predictive injury information is based, at least in part, on the received subject demographic information [0131-0133].

Regarding claim 13, Hyde teaches a method of monitoring neuromuscular, physiological, biomechanical, or musculoskeletal activity of a subject [abstract], the method comprising:
Placing an inertial measurement unit (100, 1004) comprising at least one accelerometer and/or at least one gyroscope (motion sensor 1010) on the subject [0051-0054, 0119-0121] (Fig 6);
obtaining information representative of one or more inertial data sets from the inertial measurement unit during one or more physical actions performed by the subject ([0131], a set of inertial values can be generated from (1004) and compared to reference values);

determining predictive injury information for the one or more physical actions performed by the subject ([0131-0133, 0164], risk for incurring a strain injury), the predictive injury information being based, at least in part, on the comparison between the generated inertial data set and the reference data [0131].
However, Hyde does not teach comparing values of the generated inertial data set to threshold for a subject;
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject;
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions; and
providing feedback comprising a recommended training regimen configured to reduce a risk of injury for the subject, the recommended training regimen selected based, at least in part, on the comparison between the generated data set and the reference data, the training regimen comprising one or more of stretching, strength building actions, and aerobic or anaerobic exercises.
Dreifus teaches comparing values of a generated inertial data set to threshold for a subject ([0027, 0030], in step (770) acquired force data collected while a subject performs a series of guided movements are constantly evaluated to determine if they are over a maximum deflection in order to filter out errors) (Fig 2);
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject ([0030], in step (770) values that are over a maximum 
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions ([0016-0017, 0030, 0036], subject can be iteratively requested to re-perform a test in step (760) if an unacceptable anticipated quality measurement is determined in step (770) during data validation) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to have the method comprise comparing values of the generated inertial data set to threshold for a subject;
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions based on the teachings of Dreifus, because doing so would enable the method to process and determine if a computed decision that one or more tests does not correctly correlate to anticipated or expected value ranges and therefore should be repeated, as recognized by Dreifus [0017].
Elliot teaches providing feedback comprising a recommended training regimen configured to reduce a risk of injury for a subject [0039], the recommended training regimen selected based, at least in part, on a comparison between a generated data set and reference data (databases of motion profiles) [0039], the training regimen comprising one or more of stretching, strength building actions, and aerobic or anaerobic exercises ([0039, 0090, 0093, 0100, 0103, 0106, 0114], there are several examples of the device recommending strength building actions and stretching in response to detecting specific injuries or deficiencies in a subject’s movement).


Regarding claim 14, Hyde in view of Dreifus and Elliot teach all the limitations of claim 13, and Hyde further teaches the one or more actions comprise actions for one or more of a musculoskeletal assessment, a biomechanical assessment, a physiological assessment, a neuromuscular assessment, and a performance assessment [0131].

Regarding claim 15, Hyde teaches a computer implemented method for monitoring neuromuscular, physiological, biomechanical, or musculoskeletal activity of a subject based on information received from a wearable inertia measurement unit adapted to be performed on a portable computing device [abstract, 0051-0054, 0119-0121, 0132], the method comprising:
receiving and processing information from the inertial measurement unit (1004 comprising motion sensor 1010) representative of one or more physical actions performed by the subject [0123];

comparing the generated inertial data set to reference data stored on computer readable memory (1302) in communication with portable computing device [0131] (Fig 12); and
causing the output component to provide feedback comprising predictive injury information ([0131-0133, 0164], risk for incurring a strain injury), the predictive injury information being based, at least in part, on the comparison between the generated inertial data set and the reference data [0131].
However, Hyde does not teach compare values of the generated inertial data set to threshold for a subject;
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject;
provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions,
wherein the feedback further comprises a recommended training regimen configured to reduce a risk of injury for the subject, the recommended training regimen selected based, at least in part, on the comparison between the generated data set and the reference data.
Dreifus teaches comparing values of a generated inertial data set to threshold for a subject ([0027, 0030], in step (770) acquired force data collected while a subject performs a series of guided movements are constantly evaluated to determine if they are over a maximum deflection in order to filter out errors) (Fig 2);

providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions ([0016-0017, 0030, 0036], subject can be iteratively requested to re-perform a test in step (760) if an unacceptable anticipated quality measurement is determined in step (770) during data validation) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to have the method comprise comparing values of the generated inertial data set to threshold for a subject;
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions based on the teachings of Dreifus, because doing so would enable the method to process and determine if a computed decision that one or more tests does not correctly correlate to anticipated or expected value ranges and therefore should be repeated, as recognized by Dreifus [0017].
Elliot teaches feedback comprises a recommended training regimen configured to reduce a risk of injury for a subject [0039], the recommended training regimen selected based, at least in part, on the comparison between the generated data set and the reference data (databases of motion profiles) [0039].
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Dreifus and Elliot as applied to claim 1 above, and further in view of US 20130217352 A1 to Pan, et al. (cited in previous Office Action, hereinafter Pan).
Regarding claim 7, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches the controller (1506) is associated with an intermediary device (1500) [0132] (Fig 14), the intermediary device comprising:
A wireless transceiver (1508) for transmitting processed information to an external computer network (1506) ([0132], wireless communication mechanism (1504) configured to send and receive communication signals between reporter (1500) and computer (1508)) (Fig 14); and
A visual display (1502) for providing feedback to the user [0132] (Fig 14). 
However, Hyde in view of Dreifus and Elliot do not teach a different wireless transceiver for receiving information from the inertial measurement unit.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde in view of Dreifus and Elliot to have a different wireless transceiver for receiving information from the inertial measurement unit based on the teachings of Pan, because substituting the generic connection between the elements of sensing assembly (1004) (such as motion sensor (1010) and processor (1006)) and reporter (1500) with the known functions and components of the second transceiver of Pan would have had the predictable result of establishing a wireless connection between (1004) and (1500) similar to the disclosed wireless connection (1504) between the reporter (1500) and the external computer network (1506) [0132].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Dreifus and Elliot as applied to claim 1 above, and further in view of US 20150134268 A1 to Yuen, et al. (cited in previous Office Action, hereinafter Yuen).
Regarding claim 11, Hyde in view of Dreifus and Elliot teach all the limitations of claim 1, and Hyde further teaches the controller is configured to cause the output component to provide instructions to a user for performing the one or more physical actions ([0133], computer (1506) is configurable to output, via reporter (1500), instructions related to performing assignments in a manner that minimize the risk of repetitive stress injuries), and wherein the information from the inertial measurement unit is collected as the one or more physical actions are being performed [0133].

Yuen teaches a controller (processing circuitry) is configured to cause an output component (display of user interface) to provide instructions to a user for placing the inertial measurement unit on the subject [0153, 0166-0167] (Fig 1C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde in view Dreifus and Elliot to have the controller configured to cause the output component to provide instructions to a user for placing the inertial measurement unit on the subject based on the teachings of Yuen, because doing so would enable the device to aid in alignment and placement of the inertial measurement unit, as recognized by Yuen [0167].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791